UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4125



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN GREEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-03-80)


Submitted:   July 29, 2005                 Decided:   August 17, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Charles D. Lewis,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Angela Mastandrea-Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           In this appeal, the parties have filed a joint motion to

remand to correct an erroneous sentence. Stephen Green pled guilty

to a single count of conspiracy to distribute heroin, in violation

of 21 U.S.C. §§ 841, 846 (2000), and was sentenced to fifty months’

imprisonment followed by four years’ supervised release.                   In

January 2005, the district court found Green in violation of the

conditions of his supervised release and sentenced him to four

years’ imprisonment.        Green’s crime of conviction is a Class C

felony.   See 18 U.S.C. § 3559(a)(3) (2000).         A district court may

sentence a defendant to no more than two years’ imprisonment on the

basis of a revocation proceeding where the underlying conviction is

a Class C felony.      18 U.S.C. § 3583(e)(3) (2000).            The district

court’s   imposition   of    a   four   year   sentence   thus   exceeds   the

statutory maximum allowable.        Accordingly, we vacate the district

court’s order and grant the motion to remand for resentencing.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      VACATED AND REMANDED




                                    - 2 -